PER CURIAM.
Although the bill of exceptions was not allowed and signed during the term in which the judgment was rendered, and no extension of time beyond the term had been given by the court or the consent of the parties, we think the delay was excused by the illness of the judge before whom the action was tried, and his consequent inability to settle the bill, and that the “extraordinary circumstances” withdraw the case from the operation of the general rule. Koewing v. Wilder, 126 Fed. 472, 61 C. C. A. 312.
The motion to set aside the bill of exceptions is denied.